DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Oath/Declaration
2.   The oath/declaration filed on 11/10/2020 is acceptable.
                                                                 Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                            Specification
4.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – TRANSPARENT DISPLAY PANEL HAVING AN ELECTRODE CONTACT OF AUXILIARY ELECTRODE CONNECTED TO A PORTION OF SECOND ELECTRODE AND TRANSPARENT DISPLAY DEVICE INCLUDING THE SAME – or is suggested by the applicant.
      The specification needs to be updated.
                                                       Claim Objections
5.    Claim 15 is objected to because of the following reason:
       In claim 15, a term of “the bank layer” should replace by – a bank layer – because the bank layer does not define in the base and intervening claims.
                                          Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.    Claims 1, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CUI (CK 106935594 A).
      Regarding claim 1, CUI discloses a transparent display panel (100) including a display region (DA) and a non-display region (outside DA), the display region (DA) comprising: 
            a plurality of light-emitting regions (EA); 
            a plurality of transmissive regions (TA); and 
            a plurality of line regions (LA1/LA2) spaced apart from each other, each line region extending in one direction (X-direction), 
            wherein the light-emitting region (EA) includes an organic light-emitting element including a first electrode (AND), an organic light-emitting layer (EL), and a second electrode (CAT),
             wherein at least one of the line regions (LA1/LA2) includes a VSS voltage connection line (150) (150 considered as a VSS voltage connection line because the second supply voltage EVSS is provided to the second power line 150, as shown in FIG. 3).

    PNG
    media_image1.png
    289
    449
    media_image1.png
    Greyscale

            wherein an auxiliary electrode region (wherein the auxiliary electrode located) is on the line region including the VSS voltage connection line (150), and wherein the auxiliary electrode region includes: 
            an auxiliary electrode (165) electrically connected to the VSS voltage connection line (150) (the second power line 150 can be electrically connected to the auxiliary electrode 165 and the cathode electrode CAT); 
           a partition wall (175) disposed on the auxiliary electrode (165), wherein a width of a top face (upper surface) of the partition wall (175) is larger than a width of a bottom face (lower surface) thereof, wherein the top face (upper surface) of the partition wall (175) is opposite the bottom face (lower surface) of the partition wall (175); and 
            an electrode contact including a portion of the auxiliary electrode (165) and a portion of the second electrode (CAT) which contact each other and are electrically connected to each other (the second power line 150 can be electrically connected to the auxiliary electrode 165 and the cathode electrode CAT), 
             wherein the electrode contact is positioned inwardly with respect to an end of the partition wall (175) (the auxiliary electrode 165 may be provided with a partition wall 175) (e.g. Figs. 1-7 and English text).
     Regarding claim 16, CUI discloses wherein the auxiliary electrode (165) and the first electrode (AND) are made of a same material and formed as a same layer (e.g. Fig. 3 and the auxiliary electrode 165 may be electrically connected to the cathode electrode CAT. the second power line 150 may be electrically connected to the cathode electrode CAT through the auxiliary electrode 165. process of the auxiliary electrode 165 can be same through process of AND with the anode electrode are formed at the same time, and can be formed by the material the same as the material of the anode electrode AND).
    Regarding claim 20, CUI discloses a display device, comprising:
       a transparent display panel (100) including a display region (DA) and a non-display region (outside DA), the display region (DA) comprising: 
            a plurality of light-emitting regions (EA); 
            a plurality of transmissive regions (TA); and 
            a plurality of line regions (LA1/LA2) spaced apart from each other, each line region extending in one direction (X-direction), 
            wherein the light-emitting region (EA) includes an organic light-emitting element including a first electrode (AND), an organic light-emitting layer (EL), and a second electrode (CAT),
             wherein at least one of the line regions (LA1/LA2) includes a VSS voltage connection line (150) (150 considered as a VSS voltage connection line because the second supply voltage EVSS is provided to the second power line 150, as shown in FIG. 3).
            wherein an auxiliary electrode region (wherein the auxiliary electrode located) is on the line region including the VSS voltage connection line (150), and wherein the auxiliary electrode region includes: 
            an auxiliary electrode (165) electrically connected to the VSS voltage connection line (150) (the second power line 150 can be electrically connected to the auxiliary electrode 165 and the cathode electrode CAT); 
           a partition wall (175) disposed on the auxiliary electrode (165), wherein a width of a top face (upper surface) of the partition wall (175) is larger than a width of a bottom face (lower surface) thereof, and 
            an electrode contact including a portion of the auxiliary electrode (165) and a portion of the second electrode (CAT) which contact each other and are electrically connected to each other (the second power line 150 can be electrically connected to the auxiliary electrode 165 and the cathode electrode CAT), 
             wherein the electrode contact is positioned inwardly with respect to an end of the partition wall (175) (the auxiliary electrode 165 may be provided with a partition wall 175) (e.g. Figs. 1-7 and English text).
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over CUI in view of KANEGAE et al., hereafter “KANEGAE” (U.S. Publication 2015/0069391 A1). 
      Regarding claim 4, CUI. discloses the features of the claimed invention as discussed above, but does not disclose wherein the second electrode is made of indium zinc oxide.
     KANEGAE, however, disclose wherein the second electrode (830 is made of indium zinc oxide (e.g. Fig. 6 and para [0162]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the second electrode layer teaching of KANEGAE with CUI because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the characteristics of the second electrode. MPEP 2144.06.
8.    Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over CUI in view of Kim (U.S. Publication 2018/0062109 A1)
      Regarding claim 4, CUI. discloses the features of the claimed invention as discussed above, but does not disclose wherein the partition wall includes a first partition wall structure and a second partition wall structure stacked on the first partition wall structure, wherein the first partition wall structure is in contact with the auxiliary electrode, and wherein the second partition wall structure is spaced apart from the auxiliary electrode.
     Kim, however, disclose wherein the partition wall includes a first partition wall structure (162) and a second partition wall structure (170) stacked on the first partition wall structure (162), wherein the first partition wall structure (162) is in contact with the auxiliary electrode (150), and wherein the second partition wall structure (170) is spaced apart from the auxiliary electrode (150) (e.g. Fig. 4 and para [0034]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CUI to provide the partition wall includes a first partition wall structure and a second partition wall structure stacked on the first partition wall structure, wherein the first partition wall structure is in contact with the auxiliary electrode, and wherein the second partition wall structure is spaced apart from the auxiliary electrode as taught by Kim for a purpose of improving the performance of the display panel.
      Regarding claim 6, CUI and Kim (citations to CUI unless otherwise noted) discloses wherein a width of a top face of the second partition wall structure (170) is larger than a width of a bottom face of the first partition wall structure (162) (e.g. Fig. 4 in Kim).
     Regarding claim 7, CUI and Kim (citations to CUI unless otherwise noted) discloses wherein the first partition wall structure (162) has a non-inverse tapered shape in which the first partition wall structure (162) is gradually narrowed as the first partition wall structure (162) extends upwardly (e.g. Fig. 4 in Kim).
9.    Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over CUI and Kim in view of AKIYOSHI (U.S. Publication 2014/0167053 A1)
      Regarding claim 8, CUI and Kim discloses the features of the claimed invention as discussed above, but does not disclose wherein the second partition wall structure has an inverse tapered shape in which the second partition wall structure is gradually narrowed as the second partition wall structure extends downwardly.
    AKIYOSHI, however, disclose the second partition wall structure (BK1) has an inverse tapered shape in which the second partition wall structure (BK1) is gradually narrowed as the second partition wall structure (BK1) extends downwardly (e.g. Fig. 2 and para [0030]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of CUI and Kim to provide the second partition wall structure has an inverse tapered shape in which the second partition wall structure is gradually narrowed as the second partition wall structure extends downwardly as taught by AKIYOSHI for a purpose of improving the performance of the display panel.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 2-3, 9-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the organic light-emitting layer is formed of a material having a higher diffraction property than that of the second electrode as cited in claim 2 and wherein the light-emitting region includes a first color light-emitting region, a second color light-emitting region, and a third color light-emitting region, wherein each of the second color light-emitting region and the third color light-emitting region is on a corresponding line region, wherein the first color light-emitting region is disposed between the second color light- emitting region and the third color light-emitting region on different line regions, and wherein the auxiliary electrode region is disposed between the second color light- emitting region and the third color light-emitting region on a same line region as cited in claim 3 and wherein a lateral face of the second partition wall structure is curved as cited in claim 9 and wherein in a region where the first partition wall structure contacts the second partition wall structure, a bottom face of the second partition wall structure extends in an upward inclined manner toward the top face of the second partition wall structure as cited in claim 10 and wherein the first partition wall structure overlaps with the second partition wall structure, and is disposed inwardly with respect to an end of the second partition wall structure as cited in claim 11 and wherein the transparent display panel further comprises a bank layer extending along a boundary between the line region and the transmissive region, and wherein the first partition wall structure and the bank layer are made of a same material and formed as a same layer as cited in claim 12 and wherein the second partition wall structure and a bank layer do not overlap with each other as cited in claim 15 and wherein the transparent display panel further comprises a first VSS voltage line and a second VSS voltage line disposed in the non- display region with the display region interposed therebetween, and wherein the VSS voltage connection line electrically connects the first VSS voltage line and the second VSS voltage line to each other as cited in claim 17 and wherein an outer contour of each of the plurality of transmissive regions is at least partially curved as cited in claim 19.
        Claims 13-14 and 18 are directly or indirectly depend on claims 12 and 17, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892